Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-03-2020 under new application; which have been placed of record in the file. Claims 1-18 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-03-2020, 05-24-2020,07-27-2021 and 09-14-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMBONGI MASAO (CN 104516005 A) in view of OKAMURA TOSHIYA (JP 2016139897 A).

Regarding Claim 1, SAMBONGI MASAO (CN 104516005 A) suggests electronic device paragraphs 33, 34), comprising: a positioning module that performs positioning of the electronic device by receiving radio waves from navigation satellites (please see paragraphs 48-50 suggests wearable electronic device with GPS system performs positioning of the electronic device by receiving radio waves from navigation satellites); a movement distance detection sensor (paragraphs 40, 53) that detects movement distance of the electronic device without using the radio waves from navigation satellites (paragraph 61); and a processor that performs the following loop processes: (a) activating the positioning module (paragraph 34 GPS receiver unit or controlling unit or a wristwatch-type terminal .comprises a CPU or processor, activates GPS item 17 Paragraph 68), (b) if positioning with the positioning module has not succeeded within a first prescribed period of time since the activation of the positioning module in process (a), suspending the positioning module (paragraphs 27-180 suggests if positioning with the positioning module has not succeeded within a first prescribed period of time since the activation of the positioning module in process suspending the positioning module) and (c) if the processor detects that the movement distance detected by the movement distance detection sensor starting from when the positioning module was suspended in process (b) is greater than or equal to a prescribed distance, returning to process (a) so as to reactivate the positioning module  (paragraphs,27-180 suggests The sensor portion 16 (corresponding to the movement distance detection sensor) includes a sensor capable of detecting movement of the device (corresponding to the movement distance detection sensor), such as an acceleration sensor, an orientation sensor, or the like; the automatic time correction process determines whether the GPS radio wave reception can be performed, with GPS-enabled radio wave reception, the act of receiving GPS radio waves, processing until time-to-time correction is performed, at step S11, when the timing is corrected as a predetermined reception time, start that automatic time correction process (equivalent to the processor char(39)s start-up position measurement module), at step S12, CPU 11 starts counting timeouts, at step S14, CPU 11 determine whether time-out expires, that is, the CPU 11 determines whether or not a predetermined time (corresponding to the first predetermined time) has elapsed since the count of the time-out has elapsed, and in the case of the time-out, determines NO in step S14, and the automatic time correction process ends (corresponding to stopping the position measurement module when the position measurement of the position measurement module has not succeeded while the first predetermined time has elapsed); without timeouts, as determine in step S14 is yes, processing proceeds to step S15, at step S15, based on sensor information from the sensor unit 16, determining whether it is a walking state, at step $16, the walking state detection unit 51 acquires the number of steps and the walking distance based on sensor information from the sensor 16, stored in the walking information storage unit 71, at step $18, the walking determination unit 52 counts the continuous walking time for determination of outdoor walking, at step S19, the walking determination unit 52 performs outdoor determination, as outdoor judgment, in this example, the walking determination unit 52 determines that the walking time is outdoors when a continuous walking time of 1 minute or more is counted (the distance counted for 1 minute or more corresponds to the movement distance detected by the movement distance detection sensor being a predetermined distance or more when the sensor information acquisition step count and the walking distance are constant), and determines that the walking time is outdoors when a continuous walking time of 1 minute or more is counted. In step S20, the GPS control unit 53 determines that it is walking outdoors by the walking determination unit 52, thereby activating the GPS unit 17 (equivalent to activating the position measurement module).
Further prior art of SAMBONGI MASAO (CN 104516005 A) at paragraphs (27-180) does disclose GPS radio wave reception is performed reliably in a receivable situation, in the case of non-reception, and to select a movement distance detected by the movement distance detection sensor after the stop (or suspended) of the position determination module to suppress power consumption for the start-up practice of the distance, suggests the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended).
However, SAMBONGI MASAO (CN 104516005 A) does not disclose the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended)
However, prior art of OKAMURA TOSHIYA (JP 2016139897 A) discloses a mobile phone (equivalent to an electronic device), the following technical features are specifically disclosed (see paragraphs [0016]-[0067] of the specification, Figures 1-6): The mobile phone includes a GPS/IMES receiver 16 for receiving GPS signals and detecting position information of the mobile phone, indicating that the mobile phone includes a position determination module that receives radio waves from position determination satellites and performs position determination; also included are an acceleration sensor 17 (equivalent to a movement distance detection sensor that detects a movement distance) and a CPU 35 (equivalent to a processor), CPU 35 may send a signal to GPS/IMES receive 16 to wake up GPS/IMES receiver 16 (correspond to that processor char(39)s boot position determination module), if the position detection is unsuccessful within a predetermined time (equivalent to when the position determination of the position detection module has not succeeded after a first predetermined time has elapsed, see paragraph [0049] of the specification), the CPU 15 sleeps the GPS/IMES receiver 16 by sending a serial signal to the GPS/IMES receiver 16 (equivalent to the processor stopping the position determination module, see paragraph [0050] of the specification), after GPS/IMES receiver 16 is dormant, based on the last acquired position information and the movement distance calculated by using the acceleration sensor 17, calculating the position of the mobile radiotelephone 5, a determination is made as to whether the travel distance exceeds a threshold (equivalent to a predetermined distance) starting when the GPS/IEMS receiver 16 is turned off, when the distance of movement exceeds the threshold, the GPS/IEMS receiver 16 is turned on (equivalent to the processor activating the position determination module when the distance of movement detected by the distance of movement detection sensor is above a predetermined distance after the processor detects that the position determination module is stopped, see paragraph [0057] of the specification).
SAMBONGI MASAO (CN 104516005 A) teaches a GPS receiving device, an electronic clock, and a control method which can determine whether or not the GPS radio wave can be received without making the user aware of it, and according to the This determination is made to reliably perform GPS radio wave reception, and when reception is not possible, unnecessary GPS radio wave reception is not performed, so that unnecessary power consumption is suppressed.
SAMBONGI MASAO (CN 104516005 A) teaches A GPS receiving apparatus according to the present invention includes: a GPS radio wave receiving unit that receives GPS radio waves; a walking state determination unit that determines a walking state of a wearer continuously for a predetermined interval; a storage unit that stores walking information determined by way of the walking state determination unit; a determination unit that determines whether being a state in which GPS radio waves can be received, based on a series of the walking states stored in the storage unit; and a control unit that causes reception of GPS radio waves to be carried out by way of the GPS radio wave receiving unit, in a case of being determined by way of the determination unit as being a state in which GPS radio waves can be received.
OKAMURA TOSHIYA (JP 2016139897 A) teaches the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended)
SAMBONGI MASAO (CN 104516005 A) does not teach the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended)
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, SAMBONGI MASAO (CN 104516005 A) performs the same function as it does separately of GPS radio wave can be received without making the user aware of it, and according to the This determination is made to reliably perform GPS radio wave reception, and when reception is not possible, unnecessary GPS radio wave reception is not performed, so that unnecessary power consumption is suppressed. 
OKAMURA TOSHIYA (JP 2016139897 A) performs the same function as it does separately of the usable time of a GPS / IMES-equipped wireless terminal by reducing the frequency of receiving IMES and suppressing power consumption while maintaining position accuracy.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of SAMBONGI MASAO (CN 104516005 A) to include the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended), as disclosed by OKAMURA TOSHIYA (JP 2016139897 A) thereby as the usable time of a GPS equipped wireless terminal suppressing power consumption while maintaining position accuracy; OKAMURA TOSHIYA (JP 2016139897 A) discusses at paragraph 9.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, OKAMURA TOSHIYA (JP 2016139897 A) suggests in process (c), the processor additionally causes the process to be returned to process (a) so as to reactivate the positioning module regardless of the moving distance detected by the movement distance detection sensor if a second prescribed period of time from when the positioning module was suspended has elapsed (please see paragraphs [0046], [0051], [0057]; suggests after the GPS/IMES receiver 16 is dormant (equivalent to after the position determination module stops), at step S43, the CPU 15 determines whether the moving distance exceeds a threshold value or whether a minute or more has elapsed from the start of a timer (corresponding to a second predetermined time), a determination is made as to whether the travel distance exceeds a threshold from when the GPS/IEMS receiver 16 is turned off, and when the travel distance exceeds the threshold, the GPS/IEMS receiver 16 is turned on (equivalent to the processor turning on the position determination module after a second predetermined time has elapsed after stopping the position determination module).
Please also see prior art of SAMBONGI MASAO (CN 104516005 A) disclosure; paragraphs 81-99 suggests  at step S14, CPU 11 determine whether time-out expires, with timeouts, no in step $14, the automatic time correction process ends, at step $16, the walking state detection unit 51 acquires the number of steps and the walking distance based on sensor information from the sensor 16, stored in the walking information storage unit 71, at step S17, the walking determination unit 52 determines whether the walking distance is stable, at step S18, the walking determination unit 52 counts a continuous walking time (equivalent to a second predetermined time) for determination of outdoor walking, in step $19, the walking determination unit 52 performs outdoor determination, and in step S20, the GPS control unit 53 determines that walking is outdoor walking by the walking determination unit 52, thereby activating the GPS unit 17 (corresponding to the processor activating the position measurement module when the position measurement module passes a_ second predetermined time).

Regarding Claim 3,  OKAMURA TOSHIYA (JP 2016139897 A) suggests the movement distance detection sensor is an acceleration sensor, and wherein the processor calculates the movement distance from information output by the acceleration sensor (please see paragraphs [0044]- [0045]  suggests  an acceleration sensor 17 is also included for calculating the position (corresponding to the movement distance detection sensor being an acceleration sensor, the processor calculating the movement distance based on the information output by the acceleration sensor).
Please also see prior art of SAMBONGI MASAO (CN 104516005 A) disclosure; see paragraphs [0035], [0056] suggests the sensor part 16 is constituted by a sensor capable of detecting the movement of the device, for example by an acceleration sensor (corresponding to the movement distance detection sensor being an acceleration sensor). The walking state detection unit 51 detects the presence or absence of walking vibration based on the sensor information from the sensor unit 16, and acquires walking information of walking states such as the number of steps, the walking distance, and the walking direction (corresponding to information output by the sensor, and the processor can calculate the movement distance based on the information output by the acceleration sensor). 

Regarding Claim 4, OKAMURA TOSHIYA (JP 2016139897 A) suggests the movement distance detection sensor is an acceleration sensor, and wherein the processor calculates the movement distance from information output by the acceleration sensor (please see paragraphs [0044]-[0045]; suggests  further comprises an acceleration sensor 17 for calculating the position corresponding to the movement distance detection sensor being an acceleration sensor, the processor calculating the movement distance from the information output by the acceleration sensor).
Please also see prior art of SAMBONGI MASAO (CN 104516005 A) disclosure; see paragraphs [0035], [0056] suggests the sensor part 16 is constituted by a sensor capable of detecting the movement of the device, for example by an acceleration sensor (corresponding to the movement distance detection sensor being an acceleration sensor). The walking state detection unit 51 detects the presence or absence of walking vibration based on the sensor information from the sensor unit 16, and acquires walking information of walking states such as the number of steps, the walking distance, and the walking direction (corresponding to information output by the sensor, and the processor can calculate the movement distance based on the information output by the acceleration sensor). 

Regarding Claim 18, SAMBONGI MASAO (CN 104516005 A) suggests . A method of controlling an electronic device (paragraph 2, paragraph 34 GPS receiver unit or controlling unit or a wristwatch-type terminal .comprises a CPU or processor) performed by a processor in the electronic device (paragraphs 33, 34), comprising: a positioning module that performs positioning of the electronic device by receiving radio waves from navigation satellites (please see paragraphs 48-50 suggests wearable electronic device with GPS system performs positioning of the electronic device by receiving radio waves from navigation satellites); a movement distance detection sensor (paragraphs 40, 53) that detects movement distance of the electronic device without using the radio waves from navigation satellites (paragraph 61); and a processor that performs the following loop processes: (a) activating the positioning module (paragraph 34 GPS receiver unit or controlling unit or a wristwatch-type terminal .comprises a CPU or processor, activates GPS item 17 Paragraph 68), (b) if positioning with the positioning module has not succeeded within a first prescribed period of time since the activation of the positioning module in process (a), suspending the positioning module (paragraphs 27-180 suggests if positioning with the positioning module has not succeeded within a first prescribed period of time since the activation of the positioning module in process suspending the positioning module) and (c) if the processor detects that the movement distance detected by the movement distance detection sensor starting from when the positioning module was suspended in process (b) is greater than or equal to a prescribed distance, returning to process (a) so as to reactivate the positioning module  (paragraphs,27-180 suggests The sensor portion 16 (corresponding to the movement distance detection sensor) includes a sensor capable of detecting movement of the device (corresponding to the movement distance detection sensor), such as an acceleration sensor, an orientation sensor, or the like; the automatic time correction process determines whether the GPS radio wave reception can be performed, with GPS-enabled radio wave reception, the act of receiving GPS radio waves, processing until time-to-time correction is performed, at step S11, when the timing is corrected as a predetermined reception time, start that automatic time correction process (equivalent to the processor char(39)s start-up position measurement module), at step S12, CPU 11 starts counting timeouts, at step S14, CPU 11 determine whether time-out expires, that is, the CPU 11 determines whether or not a predetermined time (corresponding to the first predetermined time) has elapsed since the count of the time-out has elapsed, and in the case of the time-out, determines NO in step S14, and the automatic time correction process ends (corresponding to stopping the position measurement module when the position measurement of the position measurement module has not succeeded while the first predetermined time has elapsed); without timeouts, as determine in step S14 is yes, processing proceeds to step S15, at step S15, based on sensor information from the sensor unit 16, determining whether it is a walking state, at step $16, the walking state detection unit 51 acquires the number of steps and the walking distance based on sensor information from the sensor 16, stored in the walking information storage unit 71, at step $18, the walking determination unit 52 counts the continuous walking time for determination of outdoor walking, at step S19, the walking determination unit 52 performs outdoor determination, as outdoor judgment, in this example, the walking determination unit 52 determines that the walking time is outdoors when a continuous walking time of 1 minute or more is counted (the distance counted for 1 minute or more corresponds to the movement distance detected by the movement distance detection sensor being a predetermined distance or more when the sensor information acquisition step count and the walking distance are constant), and determines that the walking time is outdoors when a continuous walking time of 1 minute or more is counted. In step S20, the GPS control unit 53 determines that it is walking outdoors by the walking determination unit 52, thereby activating the GPS unit 17 (equivalent to activating the position measurement module).
Further prior art of SAMBONGI MASAO (CN 104516005 A) at paragraphs (27-180) does disclose GPS radio wave reception is performed reliably in a receivable situation, in the case of non-reception, and to select a movement distance detected by the movement distance detection sensor after the stop (or suspended) of the position determination module to suppress power consumption for the start-up practice of the distance, suggests the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended).
However, SAMBONGI MASAO (CN 104516005 A) does not disclose the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended)
However, prior art of OKAMURA TOSHIYA (JP 2016139897 A) discloses a mobile phone (equivalent to an electronic device), the following technical features are specifically disclosed (see paragraphs [0016]-[0067] of the specification, Figures 1-6): The mobile phone includes a GPS/IMES receiver 16 for receiving GPS signals and detecting position information of the mobile phone, indicating that the mobile phone includes a position determination module that receives radio waves from position determination satellites and performs position determination; also included are an acceleration sensor 17 (equivalent to a movement distance detection sensor that detects a movement distance) and a CPU 35 (equivalent to a processor), CPU 35 may send a signal to GPS/IMES receive 16 to wake up GPS/IMES receiver 16 (correspond to that processor char(39)s boot position determination module), if the position detection is unsuccessful within a predetermined time (equivalent to when the position determination of the position detection module has not succeeded after a first predetermined time has elapsed, see paragraph [0049] of the specification), the CPU 15 sleeps the GPS/IMES receiver 16 by sending a serial signal to the GPS/IMES receiver 16 (equivalent to the processor stopping the position determination module, see paragraph [0050] of the specification), after GPS/IMES receiver 16 is dormant, based on the last acquired position information and the movement distance calculated by using the acceleration sensor 17, calculating the position of the mobile radiotelephone 5, a determination is made as to whether the travel distance exceeds a threshold (equivalent to a predetermined distance) starting when the GPS/IEMS receiver 16 is turned off, when the distance of movement exceeds the threshold, the GPS/IEMS receiver 16 is turned on (equivalent to the processor activating the position determination module when the distance of movement detected by the distance of movement detection sensor is above a predetermined distance after the processor detects that the position determination module is stopped, see paragraph [0057] of the specification).
SAMBONGI MASAO (CN 104516005 A) teaches a GPS receiving device, an electronic clock, and a control method which can determine whether or not the GPS radio wave can be received without making the user aware of it, and according to the This determination is made to reliably perform GPS radio wave reception, and when reception is not possible, unnecessary GPS radio wave reception is not performed, so that unnecessary power consumption is suppressed.
SAMBONGI MASAO (CN 104516005 A) teaches A GPS receiving apparatus according to the present invention includes: a GPS radio wave receiving unit that receives GPS radio waves; a walking state determination unit that determines a walking state of a wearer continuously for a predetermined interval; a storage unit that stores walking information determined by way of the walking state determination unit; a determination unit that determines whether being a state in which GPS radio waves can be received, based on a series of the walking states stored in the storage unit; and a control unit that causes reception of GPS radio waves to be carried out by way of the GPS radio wave receiving unit, in a case of being determined by way of the determination unit as being a state in which GPS radio waves can be received.
OKAMURA TOSHIYA (JP 2016139897 A) teaches the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended)
SAMBONGI MASAO (CN 104516005 A) does not teach the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended)
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, SAMBONGI MASAO (CN 104516005 A) performs the same function as it does separately of GPS radio wave can be received without making the user aware of it, and according to the This determination is made to reliably perform GPS radio wave reception, and when reception is not possible, unnecessary GPS radio wave reception is not performed, so that unnecessary power consumption is suppressed. 
OKAMURA TOSHIYA (JP 2016139897 A) performs the same function as it does separately of the usable time of a GPS / IMES-equipped wireless terminal by reducing the frequency of receiving IMES and suppressing power consumption while maintaining position accuracy.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of SAMBONGI MASAO (CN 104516005 A) to include the processor detects the distance of movement by the distance of movement detection sensor after detecting that the position determination module has been stopped (or suspended), as disclosed by OKAMURA TOSHIYA (JP 2016139897 A) thereby as the usable time of a GPS equipped wireless terminal suppressing power consumption while maintaining position accuracy; OKAMURA TOSHIYA (JP 2016139897 A) discusses at paragraph 9.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMBONGI MASAO (CN 104516005 A) in view of OKAMURA TOSHIYA (JP 2016139897 A) as applied to claims 1-4 and 18 above and further in view of MATSUZAKI JUN (CN 101667009 A).
Regarding Claim 5, SAMBONGI MASAO (CN 104516005 A) in view of OKAMURA TOSHIYA (JP 2016139897 A) fails to suggest if the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module.
 	However, in the applicant’s field of endeavor prior art of MATSUZAKI JUN (CN 101667009 A) does suggest if the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, paragraph 2-page 34, paragraph 1, Figures 1-19 suggests  an electronic clock; the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping the power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts after the capture time elapses), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced and It can be seen that additional technical features have been disclosed by prior art of MATSUZAKI JUN (CN 101667009 A), and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A)  is the same, all in order to achieve power saving. On this basis, the number of repetitions and the continuous time setting are conventional setting modes in the art, replacing the capture time with a predetermined number of repetitions, and further, the processor stops supplying power to the power supply of the position determination module to achieve power saving when the stop and start of the position determination module are repeated a predetermined number of times is a well-known  in the art). 
SAMBONGI MASAO (CN 104516005 A) teaches a GPS receiving device, an electronic clock, and a control method which can determine whether or not the GPS radio wave can be received without making the user aware of it, and according to the This determination is made to reliably perform GPS radio wave reception, and when reception is not possible, unnecessary GPS radio wave reception is not performed, so that unnecessary power consumption is suppressed.
SAMBONGI MASAO (CN 104516005 A) further teaches When it is a walking state, it determines with YES in step S15, and a process progresses to step S16. In step S16, the walking state detection unit 51 acquires the number of steps and the walking distance from the sensor information from the sensor 16, and stores them in the walking information storage unit 71. In step S17, the walking determination unit 52 determines whether the walking pitch is stable. In this example, when the walking pitch of 2 Hz is stably detected, it is determined to be stable. When the walking pitch is unstable, the determination in step S17 is NO, and the process proceeds to step S24. When the walking pitch is stable, the determination is YES in step S17, and the process proceeds to step S18. In step S18, the walking determination unit 52 counts the continuous walking time for determination of outdoor walking. In step S19, the walking determination unit 52 performs an outdoor determination. That is, as the outdoor determination, in the present example, the walking determination unit 52 determines that it is outdoors when the continuous walking time of 1 minute or more is counted, and determines that it is indoors when it is less than 1 minute. When it is determined to be indoors by the outdoor determination, the determination in step S19 is NO, and the process returns to step S13. When it is determined to be outdoors by the outdoor determination, the determination is YES in step S19, and the process proceeds to step S20. In step S20 , the GPS control unit 53 activates the GPS unit 17 because it is determined by the walking determination unit 52 that the walking is outdoors. In step S21, the GPS control unit 53 determines whether the GPS unit 17 has a high reception sensitivity of GPS radio waves. When the reception sensitivity is low, the determination in step S21 is NO; and the process proceeds to step S25; in the step 25 the CPU 11 determines whether or not FG=1. That is, since the CPU 11 cannot receive the correct radio waves of the GPS due to the low reception sensitivity, it checks the flag. When FG=0, the retry flag is not set. In the case of FG=1, since the reception sensitivity is low after the retry flag has been set, the automatic time adjustment process is terminated in order to suppress power consumption. In the case of FG=1, the determination is YES in step S25, and the automatic time adjustment process ends. Thus notice prior art of SAMBONGI MASAO (CN 104516005 A) does suggests the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded.
MATSUZAKI JUN (CN 101667009 A) teaches the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module.
SAMBONGI MASAO (CN 104516005 A) does not teach the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, SAMBONGI MASAO (CN 104516005 A) performs the same function as it does separately of GPS radio wave can be received without making the user aware of it, and according to the This determination is made to reliably perform GPS radio wave reception, and when reception is not possible, unnecessary GPS radio wave reception is not performed, so that unnecessary power consumption is suppressed. 
MATSUZAKI JUN (CN 101667009 A) performs the same function as it does separately of the processor stops the processes from proceeding to process and terminates supply of power to the positioning module instead of suspending the positioning module so that unnecessary power consumption  reduced and achieve power savings. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of SAMBONGI MASAO (CN 104516005 A) to include the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module, as disclosed by MATSUZAKI JUN (CN 101667009 A) thereby unnecessary power consumption  reduced and achieve power savings.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 6, MATSUZAKI JUN (CN 101667009 A) suggests if the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34, paragraph 1, Figures 1-19 suggests  an electronic clock; the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping the power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts after the capture time elapses), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced. It can be seen that additional technical features have been disclosed by the, and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A) all in order to achieve power saving. On this basis, the number of repetitions and the continuous time setting are conventional setting modes in the art, replacing the capture time with a predetermined number of repetitions, and further, the processor stops supplying power to the power supply of the position determination module to achieve power saving when the stop and start of the position determination module are repeated a predetermined number of times is a common means in the art).

Regarding Claim 7, MATSUZAKI JUN (CN 101667009 A) suggests if the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34, paragraph 1, Figures 1-19 suggests  an electronic clock; the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping the power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts after the capture time elapses), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced. It can be seen that additional technical features have been disclosed by the, and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A) all in order to achieve power saving. On this basis, the number of repetitions and the continuous time setting are conventional setting modes in the art, replacing the capture time with a predetermined number of repetitions, and further, the processor stops supplying power to the power supply of the position determination module to achieve power saving when the stop and start of the position determination module are repeated a predetermined number of times is a common means in the art).

Regarding Claim 8, MATSUZAKI JUN (CN 101667009 A) suggests if the suspension in process (b) and the activation in process (a) of the positioning module have been repeated a prescribed number of times through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34, paragraph 1, Figures 1-19 suggests  an electronic clock; the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping the power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts after the capture time elapses), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced. It can be seen that additional technical features have been disclosed by the, and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A) all in order to achieve power saving. On this basis, the number of repetitions and the continuous time setting are conventional setting modes in the art, replacing the capture time with a predetermined number of repetitions, and further, the processor stops supplying power to the power supply of the position determination module to achieve power saving when the stop and start of the position determination module are repeated a predetermined number of times is a common means in the art).

Regarding Claim 9, MATSUZAKI JUN (CN 101667009 A) suggests if a third prescribed period of time from when the positioning module was initially activated in process (a) has elapsed while the suspension in process (b) and the activation in process (a) of the positioning module have been repeatedly performed through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34,  paragraph 1, Figures 1-19 of the specification suggests an electronic timepiece, the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts (equivalent to a third predetermined time) elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts for a third predetermined time), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced and It can be seen that additional technical features have been disclosed by prior art of MATSUZAKI JUN (CN 101667009 A), and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A)  is the same, all in order to achieve power saving).

Regarding Claim 10, MATSUZAKI JUN (CN 101667009 A) suggests if a third prescribed period of time from when the positioning module was initially activated in process (a) has elapsed while the suspension in process (b) and the activation in process (a) of the positioning module have been repeatedly performed through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34,  paragraph 1, Figures 1-19 of the specification suggests an electronic timepiece, the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts (equivalent to a third predetermined time) elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts for a third predetermined time), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced and It can be seen that additional technical features have been disclosed by prior art of MATSUZAKI JUN (CN 101667009 A), and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A)  is the same, all in order to achieve power saving)

Regarding Claim 11, MATSUZAKI JUN (CN 101667009 A) suggests if a third prescribed period of time from when the positioning module was initially activated in process (a) has elapsed while the suspension in process (b) and the activation in process (a) of the positioning module have been repeatedly performed through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34,  paragraph 1, Figures 1-19 of the specification suggests an electronic timepiece, the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts (equivalent to a third predetermined time) elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts for a third predetermined time), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced and It can be seen that additional technical features have been disclosed by prior art of MATSUZAKI JUN (CN 101667009 A), and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A)  is the same, all in order to achieve power saving).
Regarding Claim 12, MATSUZAKI JUN (CN 101667009 A) suggests if a third prescribed period of time from when the positioning module was initially activated in process (a) has elapsed while  the suspension in process (b) and the activation in process (a) of the positioning module have been repeatedly performed through process (c) and if the positioning with the positioning module has not succeeded within the first prescribed period of time since the activation of the positioning module in process (a) that was performed most recently, the processor stops the processes from proceeding to process (c) and terminates supply of power to the positioning module instead of suspending the positioning module (please see page 10, penultimate paragraph 2-page 34,  paragraph 1, Figures 1-19 of the specification suggests an electronic timepiece, the baseband unit 60 performs positioning calculation based on GPS time information and orbital information, obtaining location information, indicating that a position determination module is included, when the acquisition time Ts (equivalent to a third predetermined time) elapses before the baseband unit 60 (satellite retrieval unit 60-2) finishes the satellite retrieval process, the control unit 40 (equivalent to the processor) forcibly terminates the receiving operation of the GPS device 70 (equivalent to the processor stopping power supply to the position measurement module when the position measurement module stops and starts repeatedly and the position measurement module starts for a third predetermined time), in the case where the acquirable GPS satellite 10 cannot be detected by the lapse of the acquisition time Ts, the search for the GPS satellite 10 is forcibly ended, so that the situation that power is consumed without being consumed for the ground can be reduced and It can be seen that additional technical features have been disclosed by prior art of MATSUZAKI JUN (CN 101667009 A), and that the role of these features in the prior art of MATSUZAKI JUN (CN 101667009 A)  is the same, all in order to achieve power saving).

Regarding Claim 13, MATSUZAKI JUN (CN 101667009 A) suggests a display unit that displays time, controlled by the processor in the electronic device (please see paragraph 65 The GPS satellite 10 is equipped with an atomic clock, and the satellite signal includes extremely accurate time information (hereinafter referred to as "GPS time information") measured by the atomic clock. In addition, the minute time error of the atomic clock mounted on each GPS satellite 10 is measured by the control section on the ground, and a time correction parameter for correcting the time error is also included in the satellite signal. Therefore, the GPS receiver 1 receives the satellite signal transmitted from one GPS satellite 10, and can adjust the internal time to the correct time using the GPS time information and time adjustment parameters included in the signal; paragraphs 95-97 suggests electronic watch with GPS unit The GPS device 70 includes a satellite signal receiving unit, a satellite capturing unit, a time adjustment information generating unit, and a time limit setting unit according to the present invention, and performs reception of satellite signals, acquisition of the GPS satellites 10 , generation of time adjustment information, and generation of time adjustment information Processing such as setting of processing time limit. The time display device 80 includes a time information correction unit and a time information display unit according to the present invention, and performs processing such as correction of the internal time information and display of the internal time information. Paragraph 105 discloses The baseband unit 60 is configured to include a DSP (Digital Signal Processor) 61 , a CPU (Central Processing Unit) 62 , an SRAM (Static Random Access Memory: static memory) 63 , and an RTC (Real Time Clock) 64 .  Paragraphs 115 discloses, the baseband unit 60 (CPU 62 ) includes the satellite information acquisition unit, the time measurement calculation unit, and the positioning calculation unit of the present invention, and functions as a time correction information generation unit. Here, in the time measurement mode, the baseband unit 60 (CPU 62 ) variably sets the time from the acquisition of the GPS satellite 10 to the generation of the time adjustment information in accordance with the reception level of the satellite signal transmitted from the captured GPS satellite 10 . limit time. For example, when the reception level of the captured satellite signal transmitted by the GPS satellite 10 is lower than a predetermined value, the baseband unit 60 (CPU 62) sets the setting to be shorter than when the reception level is higher than the predetermined value).

Regarding Claim 14, MATSUZAKI JUN (CN 101667009 A) suggests a display unit that displays time, controlled by the processor in the electronic device (please see paragraph 65 The GPS satellite 10 is equipped with an atomic clock, and the satellite signal includes extremely accurate time information (hereinafter referred to as "GPS time information") measured by the atomic clock. In addition, the minute time error of the atomic clock mounted on each GPS satellite 10 is measured by the control section on the ground, and a time correction parameter for correcting the time error is also included in the satellite signal. Therefore, the GPS receiver 1 receives the satellite signal transmitted from one GPS satellite 10, and can adjust the internal time to the correct time using the GPS time information and time adjustment parameters included in the signal; paragraphs 95-97 suggests electronic watch with GPS unit The GPS device 70 includes a satellite signal receiving unit, a satellite capturing unit, a time adjustment information generating unit, and a time limit setting unit according to the present invention, and performs reception of satellite signals, acquisition of the GPS satellites 10 , generation of time adjustment information, and generation of time adjustment information Processing such as setting of processing time limit. The time display device 80 includes a time information correction unit and a time information display unit according to the present invention, and performs processing such as correction of the internal time information and display of the internal time information. Paragraph 105 discloses The baseband unit 60 is configured to include a DSP (Digital Signal Processor) 61 , a CPU (Central Processing Unit) 62 , an SRAM (Static Random Access Memory: static memory) 63 , and an RTC (Real Time Clock) 64 .  Paragraphs 115 discloses, the baseband unit 60 (CPU 62 ) includes the satellite information acquisition unit, the time measurement calculation unit, and the positioning calculation unit of the present invention, and functions as a time correction information generation unit. Here, in the time measurement mode, the baseband unit 60 (CPU 62 ) variably sets the time from the acquisition of the GPS satellite 10 to the generation of the time adjustment information in accordance with the reception level of the satellite signal transmitted from the captured GPS satellite 10 . limit time. For example, when the reception level of the captured satellite signal transmitted by the GPS satellite 10 is lower than a predetermined value, the baseband unit 60 (CPU 62) sets the setting to be shorter than when the reception level is higher than the predetermined value).

Regarding Claim 15, MATSUZAKI JUN (CN 101667009 A) suggests a display unit that displays time, controlled by the processor in the electronic device (please see paragraph 65 The GPS satellite 10 is equipped with an atomic clock, and the satellite signal includes extremely accurate time information (hereinafter referred to as "GPS time information") measured by the atomic clock. In addition, the minute time error of the atomic clock mounted on each GPS satellite 10 is measured by the control section on the ground, and a time correction parameter for correcting the time error is also included in the satellite signal. Therefore, the GPS receiver 1 receives the satellite signal transmitted from one GPS satellite 10, and can adjust the internal time to the correct time using the GPS time information and time adjustment parameters included in the signal; paragraphs 95-97 suggests electronic watch with GPS unit The GPS device 70 includes a satellite signal receiving unit, a satellite capturing unit, a time adjustment information generating unit, and a time limit setting unit according to the present invention, and performs reception of satellite signals, acquisition of the GPS satellites 10 , generation of time adjustment information, and generation of time adjustment information Processing such as setting of processing time limit. The time display device 80 includes a time information correction unit and a time information display unit according to the present invention, and performs processing such as correction of the internal time information and display of the internal time information. Paragraph 105 discloses The baseband unit 60 is configured to include a DSP (Digital Signal Processor) 61 , a CPU (Central Processing Unit) 62 , an SRAM (Static Random Access Memory: static memory) 63 , and an RTC (Real Time Clock) 64 .  Paragraphs 115 discloses, the baseband unit 60 (CPU 62 ) includes the satellite information acquisition unit, the time measurement calculation unit, and the positioning calculation unit of the present invention, and functions as a time correction information generation unit. Here, in the time measurement mode, the baseband unit 60 (CPU 62 ) variably sets the time from the acquisition of the GPS satellite 10 to the generation of the time adjustment information in accordance with the reception level of the satellite signal transmitted from the captured GPS satellite 10 . limit time. For example, when the reception level of the captured satellite signal transmitted by the GPS satellite 10 is lower than a predetermined value, the baseband unit 60 (CPU 62) sets the setting to be shorter than when the reception level is higher than the predetermined value).

Regarding Claim 16, MATSUZAKI JUN (CN 101667009 A) suggests a display unit that displays time, controlled by the processor in the electronic device (please see paragraph 65 The GPS satellite 10 is equipped with an atomic clock, and the satellite signal includes extremely accurate time information (hereinafter referred to as "GPS time information") measured by the atomic clock. In addition, the minute time error of the atomic clock mounted on each GPS satellite 10 is measured by the control section on the ground, and a time correction parameter for correcting the time error is also included in the satellite signal. Therefore, the GPS receiver 1 receives the satellite signal transmitted from one GPS satellite 10, and can adjust the internal time to the correct time using the GPS time information and time adjustment parameters included in the signal; paragraphs 95-97 suggests electronic watch with GPS unit The GPS device 70 includes a satellite signal receiving unit, a satellite capturing unit, a time adjustment information generating unit, and a time limit setting unit according to the present invention, and performs reception of satellite signals, acquisition of the GPS satellites 10 , generation of time adjustment information, and generation of time adjustment information Processing such as setting of processing time limit. The time display device 80 includes a time information correction unit and a time information display unit according to the present invention, and performs processing such as correction of the internal time information and display of the internal time information. Paragraph 105 discloses The baseband unit 60 is configured to include a DSP (Digital Signal Processor) 61 , a CPU (Central Processing Unit) 62 , an SRAM (Static Random Access Memory: static memory) 63 , and an RTC (Real Time Clock) 64 .  Paragraphs 115 discloses, the baseband unit 60 (CPU 62 ) includes the satellite information acquisition unit, the time measurement calculation unit, and the positioning calculation unit of the present invention, and functions as a time correction information generation unit. Here, in the time measurement mode, the baseband unit 60 (CPU 62 ) variably sets the time from the acquisition of the GPS satellite 10 to the generation of the time adjustment information in accordance with the reception level of the satellite signal transmitted from the captured GPS satellite 10 . limit time. For example, when the reception level of the captured satellite signal transmitted by the GPS satellite 10 is lower than a predetermined value, the baseband unit 60 (CPU 62) sets the setting to be shorter than when the reception level is higher than the predetermined value).

Regarding Claim 17, MATSUZAKI JUN (CN 101667009 A) suggests a display unit that displays time, controlled by the processor in the electronic device (please see paragraph 65 The GPS satellite 10 is equipped with an atomic clock, and the satellite signal includes extremely accurate time information (hereinafter referred to as "GPS time information") measured by the atomic clock. In addition, the minute time error of the atomic clock mounted on each GPS satellite 10 is measured by the control section on the ground, and a time correction parameter for correcting the time error is also included in the satellite signal. Therefore, the GPS receiver 1 receives the satellite signal transmitted from one GPS satellite 10, and can adjust the internal time to the correct time using the GPS time information and time adjustment parameters included in the signal; paragraphs 95-97 suggests electronic watch with GPS unit The GPS device 70 includes a satellite signal receiving unit, a satellite capturing unit, a time adjustment information generating unit, and a time limit setting unit according to the present invention, and performs reception of satellite signals, acquisition of the GPS satellites 10 , generation of time adjustment information, and generation of time adjustment information Processing such as setting of processing time limit. The time display device 80 includes a time information correction unit and a time information display unit according to the present invention, and performs processing such as correction of the internal time information and display of the internal time information. Paragraph 105 discloses The baseband unit 60 is configured to include a DSP (Digital Signal Processor) 61 , a CPU (Central Processing Unit) 62 , an SRAM (Static Random Access Memory: static memory) 63 , and an RTC (Real Time Clock) 64 .  Paragraphs 115 discloses, the baseband unit 60 (CPU 62 ) includes the satellite information acquisition unit, the time measurement calculation unit, and the positioning calculation unit of the present invention, and functions as a time correction information generation unit. Here, in the time measurement mode, the baseband unit 60 (CPU 62 ) variably sets the time from the acquisition of the GPS satellite 10 to the generation of the time adjustment information in accordance with the reception level of the satellite signal transmitted from the captured GPS satellite 10 . limit time. For example, when the reception level of the captured satellite signal transmitted by the GPS satellite 10 is lower than a predetermined value, the baseband unit 60 (CPU 62) sets the setting to be shorter than when the reception level is higher than the predetermined value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s. 
Afrouzi Ali Ebrahimi et al. (US 11199853 B1) disclosure; Col. 31 Lines 51 to Col. 34, Lines 31; Col. 68, Lines 26-67; Col. 102, Lines 1-36.Shingyoji Ryuji (US 9304207 B2) disclosure; Claims 1 and 9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
05-12-2022